Citation Nr: 0336521	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  97-10 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a respiratory 
condition to include chronic obstructive pulmonary disease 
(COPD), bullous disease, and residuals of a collapsed left 
lung.

4.  Entitlement to an increased evaluation for cervical 
arthritis, currently rated 20 percent disabling. 

5.  Entitlement to an increased evaluation for arthritis of 
the thoracic spine, currently rated 10 percent disabling. 

6.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty in the Army from 
June 1958 to June 1960, from September 1960 to September 
1969.  He also served on active duty for training from May 
1986 to March 1988.  He also thereafter was a member of the 
Pennsylvania Army National Guard, with periods of active duty 
for training (ACDUTRA) inclusive of a period of ACDUTRA 
beginning June 1, 1994.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania which, in pertinent part, denied service 
connection for a heart disorder.

The appeal also comes from a July 2000 RO rating action 
denying increased evaluations for cervical, thoracic, and 
lumbar arthritis; and denying service connection for a 
bilateral hip condition, and COPD, bullous disease, and 
residuals of a collapsed left lung.  

In October 1997, the veteran requested a hearing before an RO 
hearing officer.  A notation added to that note records that 
he waived his Travel Board hearing in favor of a hearing 
before an RO hearing officer.  A December 1997 decision 
review officer conference report indicates that the veteran 
suggested that a hearing be cancelled.  In an April 2002 VA 
Form 9 the veteran requested Travel Board hearing.  In August 
2002, a hearing was, however, conducted before the Decision 
Review Officer (DRO).  A transcript of that hearing is 
contained in the claim folder.  

The veteran had, by an April 2003 submission, requested a 
video conference hearing.  He withdrew that hearing request 
in May 2003.  There is no current request for a hearing of 
record, and hence, a hearing need not be afforded him.  

This appeal is, in part, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  A bilateral hip disorder developed in service.

2.  A bilateral hip disorder developed due to the veteran's 
arthritis of the lumbar spine.  


CONCLUSION OF LAW

A bilateral hip disorder was incurred in or as a result of 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Analysis

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice to the claimant what evidence he is responsible 
for submitting.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA duties pursuant thereto have been codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In this case, as service connection for a bilateral hip 
disorder is granted, there is no reasonable possibility that 
additional development will further this particular claim.  

Merits-Based Analysis - Claim for Service Connection 

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1137; 38 C.F.R. §  3.303.  Secondary 
service connection may be granted where the evidence shows 
that a chronic disability has been caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In this case, the veteran is already service connected for 
cervical, thoracic and lumbar spine arthritis, and the 
medical record informs that he suffers from disabling 
arthritis affecting the length of the spine to some 
significant degree.  (The degree of severity of disorders of 
the spine is not the subject of this decision, but rather the 
subject of remand, below.)  

The veteran was afforded a VA examination in June 2001 and 
his claims folder was reviewed.  The examiner concluded, in 
pertinent part, that the veteran had significant arthritis of 
both his lumbar spine and his hips, with severe functional 
incapacity affecting ambulation.  The examiner opined that 
the veteran's hip disorders were either directly caused by 
his service activities, or were secondary to the limited 
range of lumbar motion due to his spine disability.  

This VA opinion is supported not only by the medical record 
generally and the veteran's record of long military service, 
but also by a June 2001 opinion of P. James Ridella, M.D., a 
private orthopedist.  Dr. Ridella noted the veteran's service 
history including as a paratrooper, and his history of spine 
disability attributed to service.  He concluded that the 
veteran's military experiences resulted in his bilateral hip 
disorder.  

Based on both VA and private physician findings and 
conclusions, and in the absence of contrary medical opinion 
or contradicting facts, the Board concludes that the 
preponderance of the evidence favors the conclusion that 
service connection for a bilateral hip disorder is warranted, 
either on the basis of direct service connection, or as 
secondary to service-connected arthritis of the lumbar spine.  
38 C.F.R. §§ 3.303, 3.310.  


ORDER

Service connection for a bilateral hip disorder is granted.  
 



REMAND

As noted above, the VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, 
notice of the evidence VA will obtain, and notice to the 
claimant what evidence he is responsible for submitting.  It 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  

In this case, the veteran was provided a "VCAA notice" 
letter in April 2001 and he was contacted and notified of the 
duty to assist in August 2001.  The veteran was also informed 
of the VCAA in a March 2002 statement of the case addressing 
all remaining claims except the claim of entitlement to 
service connection for a heart disorder.  However, these 
notifications did not specifically address his rights and 
duties pursuant to the VCAA which are applicable to the 
claims remanded below.  To fulfill the requirements of the 
VCAA, the veteran must be specifically informed what specific 
evidence is needed to substantiate each claim, notice of what 
specific portion of that evidence VA will secure, and notice 
of what specific portion of that evidence the appellant must 
personally submit to substantiate each claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As that has not been 
accomplished, further development is in order.

The Board notes that the veteran, particularly in a January 
2002 submission, has listed numerous specific treatment 
records which he deems pertinent to his claims.  While it 
appears from the Board's review that these records are 
associated with the claims folder ensuring the completeness 
of the record should be part of the RO's review for VCAA 
development.  Records not yet obtained may include records of 
treatment at Altoona and Pittsburgh VA Medical Centers 
(VAMC), as well as Walter Reed Army Hospital.  The 
appellant's wife at the August 2002 hearing testified that 
the veteran had received treatment for his respiratory 
condition at those facilities in 1994 and 1995, following his 
June 1994 period of ACDUTRA.  She also testified that the 
veteran had been treated by doctors Bailey, Oshwall and 
Dauber (phonetic spellings) for cardio-respiratory conditions 
resulting from that period of ACDUTRA.  Hence, records of 
treatment from these physicians should also be obtained.  
Because the veteran has submitted medical opinions by P. 
James Ridella, M.D., records of treatment by that physician 
should also be obtained for review.

Disorders of the cervical, thoracic, and lumbar spine are 
subject to the rating criteria set forth at Diagnostic Codes 
5235 to 5243, which were revised effective 
September 26, 2003.  Accordingly, a new VA examination and 
appropriate rating of these disorders is in order.  Under 
such circumstances, the regulation as it existed prior to the 
change is applicable to the veteran's claim for the period 
prior to September 26, 2003, and the revised regulation is 
applicable from September 26, 2003 forward.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran is to 
be advised of applicable regulatory criteria for his 
increased rating claim in each case.  

Additional VA examination is appropriate in this case to 
address the veteran's contention that he developed his 
claimed cardiovascular and respiratory disorders during a 
period of ACDUTRA from June 1, through June 18, 1994.  The 
medical record from that period reveals that the veteran was 
treated for respiratory difficulties, questionable pneumonia, 
and for symptoms which the appellant claims was a collapsed 
lung.  The record also informs of coronary bypass surgery 
conducted during a Pittsburgh VAMC hospitalization from May 
to June 1995.  The veteran attributes all his cardiovascular 
and respiratory difficulties to his unloading of a two-and-a-
half ton truck during that period of ACDUTRA.  This medical 
question cannot be resolved without a medical examination and 
opinion informed by a thorough review of the claims folder.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is remanded for the following:

1.  The RO should review the claims file and 
ensure that all additional evidentiary 
development action required by the VCAA, and 
implementing regulations is completed.  The RO 
should specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
his claims, based on incurrence or 
aggravation during a period of 
ACDUTRA from June 1 through June 18, 
1994, for entitlement to a service 
connection for heart and respiratory 
disorders to include COPD, bullous 
disease, and residuals of a collapsed 
left lung.  The RO should notify the 
appellant of the evidence necessary 
to substantiate his claims of 
entitlement to higher evaluations for 
cervical, thoracic, and lumbar 
arthritis, including discussion of 
both current and prior rating 
criteria for spine disabilities 
pursuant to 38 C.F.R. §  4.71a, as 
discussed in the body of this remand.  
The RO should emphasize to the 
veteran that he is ultimately 
responsible for providing the 
necessary evidence.  The RO should 
also advise that VA will make efforts 
to obtain relevant evidence, such as 
VA and non-VA medical records, or 
other records from government 
agencies, if he identifies the 
custodians thereof.  VA must notify 
the appellant of evidence he 
identified that could not be obtained 
so that he may obtain the evidence 
himself and submit it.

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
pending claims, or to identify for VA 
the custodians of such evidence so 
that VA may attempt to obtain it.  
The RO must inform him that his 
appeal will remain in abeyance for 
one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have 
considered, and that he wishes to 
waive any remaining time provided by 
38 U.S.C.A. § 5103(a).  Paralyzed 
Veterans of America, et al. v. 
Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

2.  The veteran should be instructed to 
identify any medical records, VA or private, 
which may be pertinent to his remanded claims 
but have yet to be associated with the claims 
folder.  He should also provide contact 
information and necessary authorizations and 
releases to permit VA to obtain treatment 
records, including records from P. James 
Ridella, M.D., of Valley Orthopedics, Inc.; 
and doctors Bailey, Oshwall and Dauber.  All 
not-yet-obtained treatment records from 1969 
to the present from Altoona and Pittsburgh 
VAMCs, and from Walter Reed Army Hospital, 
must also be obtained for inclusion in the 
claims file.  These should include records of 
the veteran's hospitalization at Pittsburgh 
VAMC from May to June 1995 for coronary bypass 
surgery.  The RO should attempt to obtain any 
other pertinent indicated records, and inform 
the veteran of the outcome of each records 
request.  If records are not obtained from any 
private source requested, the RO must notify 
the veteran that he is responsible for 
securing these records if he desires that VA 
consider them.  All records and responses 
received should be associated with the claims 
folder.  

3.  After the above development has been 
completed, the veteran must be provided a VA 
orthopedic examination to determine the extent 
of his cervical, thoracic and lumbar 
arthritis.  The claims folder must be made 
available to the examiner for review.  All 
indicated tests and studies should be 
accomplished.  Range of active and passive 
motion should be recorded about the affected 
joints in all planes.  

Regarding the lumbar spine, the examiner must 
address the presence or absence of each of the 
following: listing of the whole spine to the 
opposite side; positive Goldthwaite's sign; a 
marked limitation of forward bending in 
standing position; loss of lateral motion with 
osteo-arthritic changes; or narrowing or 
irregularity of joint space; abnormal mobility 
on forced motion.  

Any limitation of functional cervical, 
thoracic and lumbar motion due to degenerative 
joint disease must be expressed using these 
terms: slight, moderate, or severe.  

Regarding the cervical, thoracic and lumbar 
spine disorders, the orthopedist must address 
the presence or absence of each of the 
following:

·	Unfavorable ankylosis of the entire 
spine;

·	Unfavorable ankylosis of the entire 
thoracolumbar spine;

·	Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion 
of the thoracolumbar spine 30 
degrees or less; or, favorable 
ankylosis of the entire 
thoracolumbar spine;

·	Forward flexion of the cervical 
spine 15 degrees or less; or, 
favorable ankylosis of the entire 
cervical spine;

·	Forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 
degrees; or, forward flexion of the 
cervical spine greater than 15 
degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine 
not greater than 120 degrees; or, 
the combined range of motion of the 
cervical spine not greater than 170 
degrees; or, muscle spasm or 
guarding severe enough to result in 
an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or


Also regarding cervical, thoracic and lumbar 
spine disorders, the examiner must address any 
associated objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment.  

Regarding the above criteria, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation 
are zero to 80 degrees. Normal forward flexion 
of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of 
forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  
The normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

If the range of motion of the veteran's spine 
differs from the above-stated "normal" due 
to reasons other than the disease or injury 
for which he is rated, the examiner should 
state those factors causing the veteran's case 
to be exceptional.  Factors resulting in 
exceptional "normal" ranges of motion may 
include age, body habitus, neurologic disease, 
or other factors not the result of disease or 
injury of the spine.  If such exceptional 
circumstance(s) exists, the examiner should 
provide a best assessment of what would be the 
"normal" range of motion of the veteran's 
spine or spinal parts being evaluated. 

4.  Also after completion of 
instructions 1 and 2, the veteran must 
be provided a VA cardiopulmonary 
examination to determine the nature and 
etiology of any current cardiovascular 
and respiratory disorders.  The 
examiner must address the veteran's 
claim that he developed both a 
cardiovascular condition, and a 
respiratory condition to include COPD, 
bullous disease and residuals of a 
collapsed left lung, as a result of his 
period of active duty for training 
(ACDUTRA) from June 1 through June 18, 
1994.  The examiner must review the 
claims folder including in particular 
records of cardiovascular and 
respiratory disability and treatment 
prior to, during, and after the period 
of ACDUTRA.  For each cardiovascular 
and respiratory disorder diagnosed, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that the disorder either developed 
during that period of ACDUTRA, or was 
aggravated during that period of 
ACDUTRA.  All opinions must be 
explained in full.  The claims folder 
must be made available to the examiner 
for review.  

5.  Thereafter, the claims must be 
readjudicated.  If the appealed claims which 
are the subject of remand remain denied, the 
case must be returned to the Board for further 
review.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



